Citation Nr: 1535246	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Whether the Veteran's daughter C. L. is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Ronald W. Kilgore, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant, C. L., and T. R.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1957.  He died in December 1999.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

In November 2012, the appellant, her brother C. L., and her step-brother T. R. presented testimony during a hearing before a Decision Review Office (DRO) at the RO.  In January 2015, the appellant, C. L. and T. R. also presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Upon review of the claims file, the Board believes that additional development in the determination of whether C. L. is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is warranted.

In order to establish entitlement to benefits as a helpless child, it must be shown that the appellant was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  38 C.F.R. § 3.356(a).  In this case, the appellant was born in February 1960, and thus reached the age of 18 in February 1978.

During the appellant's Board hearing, the appellant's attorney testified that she appellant was on Social Security Disability, and that she had perhaps been on such disability for her entire life.  

Subsequent to the hearing, the appellant's attorney submitted a Social Security Disability Determination and Transmittal form indicating that the appellant was found to be disabled as of December 1979 (the date the claim was filed) with a diagnosis of dependent personality mental deficiency, chronic, and non-psychotic organic brain syndrome associated with apparent cerebral palsy.  However, the accompanying medical records and other documents associated with this decision are not of record.

The Board acknowledges that the determination date was after the appellant's 18th birthday; however, given the proximity in time of the disability determination to her birthday, these documents may contain information relevant to the appellant's claim, particularly given her indicated inability to obtain documents related to her education and medical treatment prior to reaching age 18. Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the appellant disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  The AOJ should undertake any additional development deemed warranted.

 4. Then, the AOJ should readjudicate the appellant's claim. If the benefits sought on appeal are not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




